          Case 1:17-cr-00628-JPO Document 68 Filed 05/11/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                      -v-                                            17-CR-628 (JPO)

 JOHN FARCHIONE,                                                          ORDER
                                Defendant.


J. PAUL OETKEN, District Judge:

       Defendant John Farchione is incarcerated at Federal Medical Center Devens in

Massachusetts, where he is serving an 84-month sentence for fraud, aggravated identity theft,

and related charges. (See Dkt. No. 61.) Defendant has moved for compassionate release under

the First Step Act, 18 U.S.C. § 3582(c)(1)(a)(i), in light of the COVID-19 pandemic. (Dkt. No.

66.) The Government has filed a response opposing Defendant’s motion. (Dkt. No. 67.)

I.     Legal Standard

       A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, No. 02 Cr. 743, 2020 WL 497987, at *1 (S.D.N.Y.

Jan. 15, 2020). Under the First Step Act of 2018, a court is permitted to reduce a term of

imprisonment if, after considering the factors in 18 U.S.C. § 3553(a), “it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with the applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). The applicable policy statement, U.S.S.G. § 1B1.13, outlines four

circumstances that constitute “extraordinary and compelling reasons” and thus justify a sentence

reduction. One of those circumstances is where the defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the defendant to



                                                      1
           Case 1:17-cr-00628-JPO Document 68 Filed 05/11/20 Page 2 of 4



provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The policy statement also

requires that the defendant not pose “a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

        The First Step Act allows a court to reduce a sentence in this manner “upon motion of the

defendant” either “after the defendant has fully exhausted all administrative remedies to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or after “the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” Id.

II.     Discussion

        Defendant, through counsel, submitted a request for release to the warden at Devens on

April 8, 2020. (See Dkt. No. 66-2.) Because 30 days have now lapsed since that submission,

this Court has the statutory authority to act on Defendant’s motion.

        Defendant is a 67-year-old man with medical conditions that include hypertension and

heart disease. He argues that his age and health conditions place him at a high risk of severe

complications and death in the event of a COVID-19 outbreak at his prison.

        This Court has previously found “extraordinary and compelling reasons” warranting

release to home incarceration based on health risks from the COVID-19 pandemic. See United

States v. Christopher Canale, No. 17-CR-286 (JPO), Dkt. No. 46 (S.D.N.Y. April 30, 2020). In

the Canale case, the defendant had served two years of his three-year sentence, suffered from

several high-risk medical conditions, was incarcerated at a facility that had experienced a

COVID-19 outbreak, and had already been approved for release to a halfway house by the

Bureau of Prisons. See id. at 3-4.




                                                     2
          Case 1:17-cr-00628-JPO Document 68 Filed 05/11/20 Page 3 of 4



       There is little doubt that Farchione’s age and medical conditions place him at heightened

risk of serious complications if he is infected with COVID-19. And the likelihood of infection is

greater in a prison setting than in a safe home environment, other things being equal. However,

FMC Devens appears to have had only one inmate diagnosed with the COVID-19 virus, out of a

population of approximately 1000, and the facility has made “significant changes in operations in

response to COVID-19.” See Grinis v. Spaulding, No. 20-CV-10738 (GAO), Dkt. No. 45, at 5

(D. Mass. May 8, 2020). Moreover, Defendant is being transferred imminently (or perhaps has

already been transferred) to the minimum-security satellite camp at Devens, which houses a

significantly smaller population (approximately 100 inmates). Defendant does not have a

terminal illness or a severe or urgent medication condition, and his health status has recently

been upgraded. (See Dkt. No. 67 at 11.)

       Even assuming, however, that Defendant’s age and medical conditions provide

“extraordinary and compelling reasons” for a reduction in his sentence, the Court cannot

conclude that a release to home confinement at this time is justified upon consideration of the

factors set forth in 18 U.S.C. § 3553(a). Most importantly, Farchione has served only one year

of his seven-year sentence. His crimes were extremely serious, for the reasons that this Court

explained in imposing a seven-year sentence, which itself was well below the Guidelines. (See

Dkt. No. 62.) While Defendant does not pose a danger to society and is unlikely to be a

recidivist, the Court concludes that a reduced sentence of home confinement at this stage would

be insufficient to comply with the statutory purposes of reflecting the seriousness of the offense,

providing just punishment, promoting respect for the law, and affording adequate deterrence to

criminal conduct. See 18 U.S.C. § 3553(a)(2).




                                                     3
          Case 1:17-cr-00628-JPO Document 68 Filed 05/11/20 Page 4 of 4



       The Court notes that this decision is based on the premise that the Bureau of Prisons and

FMC Devens are in fact taking steps that are reasonably necessary to ensure Defendant’s health

and safety at his place of incarceration. If that premise turns out to be incorrect, or if

circumstances materially change, Defendant may renew his motion.

       In light of the considerations discussed above, and given the risks created by the COVID-

19 pandemic in prisons generally, Defendant would appear to be a strong candidate for a

furlough — a temporary release followed by a resumption of an incarceratory sentence at a later

time — rather than a reduction in sentence. As other judges in this District have explained,

however, courts lack the statutory authority to grant such relief; only the Bureau of Prisons may

do so. See United States v. Haney, No. 19-CR-541 (JSR), 2020 WL 1821988, *7 (S.D.N.Y.

April 13, 2020); United States v. Roberts, No. 18-CR-528 (JMF), 2020 WL 1700032, *3

(S.D.N.Y. April 8, 2020).

III.   Conclusion

       For the foregoing reasons, Defendant Farchione’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(a)(i) is denied.

       The Clerk of Court is directed to close the motion at Docket Number 66.

       SO ORDERED.

Dated: May 11, 2020
       New York, New York
                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                      4
